Citation Nr: 0701849	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-40 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist fracture.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2002 to May 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In April 2006, the veteran appeared at the Muskogee RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the veteran testified that he fractured his 
right wrist when he fell from a cattle truck during basic 
training.  In March 2004, he was denied service connection 
for residuals of his right wrist injury because it was 
determined that this injury existed prior to service.  This 
conclusion was based solely upon a partially-illegible 
notation on a September 2002 sick call form referring to an 
"EPTS packet."  The veteran and his representative have 
disputed this notation as evidence the veteran's right wrist 
injury existed prior to service.  The veteran has testified 
that his enlistment examination should not indicate that he 
had a wrist injury on entrance into the service. This 
examination, however, is not currently of record.  Nor is an 
"EPTS packet" that, according to the veteran and his 
representative, may merely indicate that the veteran had 
Lasix surgery on his eyes prior to entrance.  It was also 
suggested that a September 2002 notation may indicate that 
the battery commander was asking if the wrist injury existed 
prior to service, rather than stating that it did exist prior 
to service.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
to include obtaining evidence in the custody of a federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  It appears 
that the incomplete service records contained in the 
veteran's claims file were submitted by a California Veteran 
Service Office, and there is no indication that VA has 
requested the veteran's service medical records.  Therefore, 
the Board believes this claim should be remanded in order for 
VA to request these records.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  While the October 2003 VA examination report 
noted limitation of motion and diagnosed arthritis of the 
right wrist, it offered no opinion as to whether the 
veteran's current right wrist disability is linked to his 
military service.  Thus, the Board believes it is necessary 
to remand this case in order to obtain a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the veteran's 
service medical records and associate them 
with the veteran's claims file.  If no 
such records exist or are otherwise 
unavailable, a negative reply must be 
associated with the claims file.

2.  The appellant should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine whether 
the veteran has a current right wrist 
disability that is etiologically related 
to service.  The appellant's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.   

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current right wrist 
disability originated in service, was 
aggravated during service, or is otherwise 
etiologically related to service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



